IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

J. P. S.,                             NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
       Appellant,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2582

STATE OF FLORIDA,

       Appellee.


_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

Edward Iturralde, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Jennifer J. Moore, Assistant Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

       AFFIRMED.

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.